Judgment affirmed, with costs. We do not consider on this appeal the question whether the judgment should be without prejudice, or intend in any way to intimate whether the judgment should be without prejudice or not. It is open to the appellant to make application to the Special Term for a modification of the judgment in this respect, if he deems himself entitled to a modification. (See Ziegler v. International Railway Co., 232 App. Div. 43.) All concur. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.